Title: From Thomas Jefferson to George Jefferson, 19 April 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia April 19. 1800.

An opportunity occurs of immediately disposing of what ready money can be a raised for mr Short, to great advantage. be so good therefore as to settle without delay the balance with mr Brown & remit it to mr Barnes. I repeat that if any future discoveries of just charges can be made I will undertake that they be repaid. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

